DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on October 7, 2022.
Currently, claims 1, 10-12, 21-22, 24-31, and 34-39 are pending in the instant application. Claims 10 and 26-28 are withdrawn from consideration as being directed to non-elected inventions. Accordingly, claims 1, 11-12, 21-22, 24-25, 29-31, and 34-39 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
	Claims 1, 11-12, 21-22, 24-25, 29-31, and 34-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Du et al. in view of Wang et al. (2005), Wang et al. (2013), and Zhang et al. for the reasons set forth in the last Office action mailed on April 8, 2022 and for the reasons set forth below.
Applicant's arguments filed on October 7, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious because Du does not provide a reasonable expectation of success in arriving at the claimed method because Du “is not enabled for treating diabetes by delivering A20” to the liver. In response, if applicant’s assertion that Du’s disclosure is “not enabled” pertains to the lack of actual working examples in Du, applicant’s attention is directed to the fact that a prior art reference is presumed to be operable or enabling when the prior art reference enables one skilled in the art to perform the claimed methods without undue experimentation. Applicant did not provide any evidence that the claimed methods could not have been performed without undue experimentation.  
Applicant further attacks each of Wang (2005) and Wang (2013) individually and argues that each fails to disclose delivery of A20 to the liver. In response, it is noted that applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues that “Zhang provides no evidence that delivery of A20 to the liver can actually treat type 1 diabetes”. Applicant’s attention is directed to the fact that there is no legal requirement that a cited reference in an obviousness rejection under §103 must actually demonstrate an in vivo working example in order to render a treatment method obvious. Note that a prior art reference is presumed to be operable or enabling when the prior art reference enables one skilled in the art to perform the claimed methods without undue experimentation. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Note that “obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 [82 USPQ2d 1321] (Fed. Cir. 2007).  Also note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. In the instant case, the obviousness rationale in the instant rejection is established on the combined teachings of Du, Wang (2005), Wang (2013), and Zhang and the skills/techniques disclosed therein, wherein “liver-directed gene therapy” was an art-recognized methodology for delivering a therapeutic gene to the liver. As noted in the last Office action, over-expression of A20 in the liver was reasonably expected to enhance A20’s function of “maintaining the homeostasis of glucose metabolism” in the liver, which is the “center” of glucose metabolism. Hence, one of ordinary skill in the art would have had a reasonable, if not absolute, expectation of success in obtaining and practicing the claimed method of treating metabolic conditions such as diabetes and hyperglycemia by providing a “liver-directed gene therapy” that delivers A20 to the liver without undue experimentation. See also pages 7-9 of the last Office action. 
In addition, applicant’s arguments pertaining to page 343 of Zhang and the passage at page 6 of Wang (2013) such that “future studies” or “further clarification” would be beneficial is not found persuasive to support nonobviousness because the passages relied on by applicant do not expressly criticize or teach away from overexpressing A20 as a therapeutic approach, nor do they suggest a lack of a reasonable expectation of success in arriving at the instantly claimed method. 
In view of the foregoing, this rejection is maintained.

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites that the agent that is “delivered to the liver” upregulates A20 expression in “liver, muscle, fat, or kidney.” It is unclear whether the liver-directed delivery as currently recited results in the leaky, non-specific distribution of the agent to non-liver tissues (“muscle, fat, or kidney”), or whether a different delivery method is required to satisfy the limitations recited in claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites that the agent that is “delivered to the liver” upregulates A20 expression in non-liver tissues of muscle, fat, and kidney. As such, claim 21 broadens the subject matter of claim 12, thereby failing to further limit the subject matter of claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635